Order entered April 2, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00123-CV

                         IN RE LAKEITH AMIR-SHARIF, Relator


                       On Appeal from the 255th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-09-7655-S

                                          ORDER
       Based on the Court’s opinion of this date, relator’s petition for writ of mandamus is

DENIED. We further DENY relator’s March 1, 2013 motion for temporary relief and motion

for Court to take judicial notice of trial setting. We ORDER that relator pay the costs of this

original proceeding.


                                                     /s/   MOLLY FRANCIS
                                                           JUSTICE